EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-4 & 5-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the prior art, an conventional ultrasound probe can produce an ultrasound image and check the position of the puncture needle on the ultrasound image with certainty in a shallow region (at a close distance).  However, the conventional ultrasound probe cannot check the position of the puncture needle in a deep region (at a far distance) with the puncture angle of the puncture needle tilted at 50° or 60° and cannot produce an ultrasound image.  
Therefore, an object of the invention is to provide an ultrasound probe for a puncture needle and an ultrasound diagnostic device capable of clearly drawing a puncture needle in a deep region of a subject.
The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “a wedge-shaped filling member arranged between the transducer array and the acoustic lens”, “an inner surface of the acoustic lens is a flat surface, and an outer surface of the acoustic lens is a convex curved surface that is curved only with respect to an elevation direction of the transducer array”, “a probe housing that accommodates the transducer array, the acoustic lens and the wedge-shaped filing member, and extends in a direction orthogonal to the subject contact surface” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Joy (U.S. Patent 2,913,602 A) – Joy teaches a method and means for transmitting elastic waves between a transducer and a body under test and more particularly is concerned with improving the efficiency of elastic wave transmission through transducer holders that are intended for use in instances wherein there is relative movement between the transducer and the body under test.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“a wedge-shaped filling member arranged between the transducer array and the acoustic lens”, “an inner surface of the acoustic lens is a flat surface, and an outer surface of the acoustic lens is a convex curved surface that is curved only with respect to an elevation direction of the transducer array”, “a probe housing that accommodates the transducer array, the acoustic lens and the wedge-shaped filing member, and extends in a direction orthogonal to the subject contact surface” and other intervening limitations.
Compos (U.S. Patent 4,823,800 A) – Compos teaches an ultrasonic probe is adapted to be implanted in a human or animal body in contact with a wall of an organ to allow exploration of the organ by ultrasonics, inter alia by the Doppler effect. It comprises a support for a piezo-electric transmitter/receiver transducer, and a cover which covers the transducer and at least that part of the support which is remote from the organ. The transmitting/receiving surface of the transducer is in contact with a surface of the support, which is interposed between the transducer means and the organ. The probe also has conductors attached to the transducer extending to the outside of the body to carry the information transmitted/received by the probe. The support and the cover have a configuration and shape such as to allow the probe to be removed from the body without a complex surgical operation, particularly by simply pulling from outside on the connecting means.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“a wedge-shaped filling member arranged between the transducer array and the acoustic lens”, “an inner surface of the acoustic lens is a flat surface, and an outer surface of the acoustic lens is a convex curved surface that is curved only with respect to an elevation direction of the transducer array”, “a probe housing that accommodates the transducer array, the acoustic lens and the wedge-shaped filing member, and extends in a direction orthogonal to the subject contact surface” and other intervening limitations.

Fischer al. (U.S. Patent 5,992,235 A) – Fischer teaches an ultrasonic test head for ultrasonically testing flaws in a workpiece includes a common housing. An ultrasonic transducer configuration is disposed in the common housing. At least one ultrasonic transducer array is disposed in the common housing for operation in a pulse echo mode for transverse waves propagating in a workpiece. The ultrasonic transducer configuration includes at least two acoustically separate ultrasonic transducers to be operated in a transmit/receive mode for longitudinal waves propagating near a surface in the workpiece. In a method for operating the ultrasonic test head, each ultrasonic transducer array or arrays is operated in a transmit/receive mode.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“a wedge-shaped filling member arranged between the transducer array and the acoustic lens”, “an inner surface of the acoustic lens is a flat surface, and an outer surface of the acoustic lens is a convex curved surface that is curved only with respect to an elevation direction of the transducer array”, “a probe housing that accommodates the transducer array, the acoustic lens and the wedge-shaped filing member, and extends in a direction orthogonal to the subject contact surface” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793